                           UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                            Lead No. 3-18-CV-00347-MOC-DCK
     (Consolidated with Nos. 3:18-CV-00349-MOC-DCK and 3:18-CV-00350-MOC-DCK)

                                                 )
    IN RE BABCOCK & WILCOX                       ) PLAINTIFFS' UNOPPOSED MOTION
    ENTERPRISES, INC. SHAREHOLDER                ) FOR PRELIMINARY APPROVAL OF
    DERIVATIVE LITIGATION                        ) DERIVATIVE SETTLEMENT
                                                 )
    This Document Related To:                    )
                                                 )
        ALL ACTIONS                              )
                                                 )

         Pursuant to Rule 23.1 of the Federal Rules of Civil Procedure, and upon the Stipulation

and Agreement of Settlement, dated as of July 22, 2019 (the "Stipulation"), 1 plaintiffs Mike

DeAngelis, Dan Hegeman, and Bud and Sue Frashier Family Trust, by and through their

respective counsel, respectfully move this Court, before the Honorable Max O. Cogburn, Jr.,

United States District Court for the Western District of North Carolina Charlotte Division, 100

U.S. Courthouse Building 100 Otis Street Asheville, North Carolina 28801, for entry of an order:

(a) preliminarily approving the settlement between Plaintiffs, nominal defendant Babcock &

Wilcox Enterprises, Inc., and the Individual Defendants; (b) approving the Notice and

Summary Notice to be published and posted to Current B&W Stockholders in the time and

manner set forth in the Stipulation; and (c) scheduling a final approval hearing at least sixty

(60) calendar days after entry of the Preliminary Approval Order. A table setting forth the




1
  All capitalized terms not otherwise defined herein shall have the same meaning as set forth in
the Stipulation. The Stipulation is attached as Exhibit 1 to the Declaration of Shane P. Sanders
in Support of Plaintiffs' Unopposed Motion for Preliminary Approval of Derivative Settlement,
which is filed concurrently herewith.




        Case 3:18-cv-00347-MOC-DCK Document
                                     -1-    56 Filed 08/02/19 Page 1 of 4
requested schedule of events is contained in the accompanying memorandum of law and set

forth below:

Filing of Summary Notice of proposed Settlement        10 business days after the Court enters the
via a Current Report on Form 8-K with the SEC          Preliminary Approval Order
with a link in the Form 8-K to the Stipulation and
Notice posted on the Investor Relations portion of
the Company's website
Posting the Notice of proposed Settlement and          10 business days after the Court enters the
Stipulation to the Investor Relations portion of the   Preliminary Approval Order
Company's website
Summary Notice of proposed Settlement published        10 business days after the Court enters the
in Investor's Business Daily's IBD Weekly Print        Preliminary Approval Order
Filing proof, by affidavit or declaration, of          28 calendar days before the Settlement
dissemination of the Notice and Summary Notice         Hearing
of proposed Settlement
Filing of motion in support of the proposed            28 calendar days before the Settlement
Settlement                                             Hearing
Last day for Current B&W Stockholders to file          21 calendar days before the Settlement
written objections to the proposed Settlement and      Hearing
provide written notice of intent to appear at the
Settlement Hearing
Filing of reply in support of the proposed             7 calendar days before the Settlement
Settlement                                             Hearing
Settlement Hearing                                     Approximately 60 calendar days after
                                                       entry of Preliminary Approval Order


Dated: August 2, 2019                        Respectfully submitted,

                                             ROBBINS ARROYO LLP
                                             BRIAN J. ROBBINS (admitted pro hac vice)
                                             CRAIG W. SMITH (admitted pro hac vice)
                                             SHANE P. SANDERS (admitted pro hac vice)
                                             STEVEN R. WEDEKING (admitted pro hac vice)

                                                             /s/ Shane P. Sanders
                                                            SHANE P. SANDERS




     Case 3:18-cv-00347-MOC-DCK Document
                                  -2-    56 Filed 08/02/19 Page 2 of 4
                             5040 Shoreham Place
                             San Diego, CA 92122
                             Telephone: (619) 525-3990
                             Facsimile: (619) 525-3991
                             E-mail: brobbins@robbinsarroyo.com
                             csmith@robbinsarroyo.com
                             ssanders@robbinsarroyo.com
                             swedeking@robbinsarroyo.com

                             THE BROWN LAW FIRM, P.C.
                             TIMOTHY W. BROWN (admitted pro hac vice)
                             240 Townsend Square
                             Oyster Bay, NY 11771
                             Telephone: (516) 922-5427
                             Facsimile: (516) 344-6204
                             E-mail: tbrown@thebrownlawfirm.net

                             Co-Lead Counsel for Plaintiffs in the Federal
                             Derivative Action

                             THE ROSEN LAW FIRM, P.C.
                             PHILLIP KIM
                             275 Madison Avenue, 34th Floor
                             New York, NY 10016
                             Telephone: (212) 686-1060
                             Facsimile: (212) 202-3827
                             E-mail: pkim@rosenlegal.com

                             Additional Counsel for Plaintiffs in the Federal
                             Derivative Action

                             HOLZER & HOLZER, LLC
                             COREY D. HOLZER
                             1200 Ashwood Parkway, Suite 410
                             Atlanta, GA 30338
                             Telephone: (770) 392-0090
                             Facsimile: (770) 392-0029
                             E-mail: cholzer@holzerlaw.com

                             Counsel for Plaintiff in the State Derivative Action




Case 3:18-cv-00347-MOC-DCK Document
                             -3-    56 Filed 08/02/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on August 2, 2019, I electronically filed the

foregoing PLAINTIFFS' UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF

DERIVATIVE SETTLEMENT with the Clerk of Court using the CM/ECF system which will

send notifications of such filing and effectuate service to all counsel of record in this matter.

                                                               /s/ Shane P. Sanders
                                                              SHANE P. SANDERS




1363224




          Case 3:18-cv-00347-MOC-DCK Document
                                       -4-    56 Filed 08/02/19 Page 4 of 4
